       Case 2:21-cv-00186-SRB Document 46 Filed 04/13/21 Page 1 of 3




 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF ARIZONA
 8   State of Arizona; State of Montana; and        No. 2:21-cv-00186-SRB
 9   Mark Brnovich, in his official capacity as
     Attorney General of Arizona,                   ORDER
10
             Plaintiffs,
11         v.
12   United States Department of Homeland
13   Security; United States of America;
     Alejandro Mayorkas, in his official
14   capacity as Secretary of Homeland
     Security; Troy Miller, in his official
15
     capacity as Acting Commissioner of
16   United States Customs and Border
     Protection; Tae Johnson, in his official
17
     capacity as Acting Director of United
18   States Immigration and Customs
     Enforcement; and Tracy Renaud, in her
19   official capacity as Acting Director of
20   U.S. Citizenship and Immigration
     Services,
21
             Defendants.
22
23
           Upon consideration of the Joint Motion for Scheduling Order, filed by Plaintiffs
24
     and Defendants on April 12, 2021 (Doc. 45), the Court rules as follows.
25
           IT IS HEREBY ORDERED that:
26
           1. Each side may serve on the other up to 5 Interrogatories and up to 5 Requests
27
                for Production no sooner than April 16, 2021, and no later than April 30, 2021.
28
      Case 2:21-cv-00186-SRB Document 46 Filed 04/13/21 Page 2 of 3




 1         2. The response for written discovery, including the production of documents, shall
 2            be due 14 days from the date on which it was served. Discovery responses and
 3            document production shall be transmitted electronically except by written
 4            agreement of the parties. The 14-day response deadline may be amended by
 5            written agreement of the parties.
 6         3. Defendants shall produce the full Administrative Record for the February 18,

 7            2021, Interim Guidance no later than April 23, 2021.

 8         4. Each side may notice and complete up to 3 Depositions. All Depositions must

 9            be noticed no later than May 3, 2021, and completed no later than May 12, 2021.
           5. Plaintiffs shall file further briefing on its Motion for Preliminary Injunction on
10
              May 6, 2021.
11
           6. Defendants shall file a Motion to Dismiss on May 6, 2021.
12
           7. Defendants shall file further briefing in opposition to Plaintiffs’ Motion for
13
              Preliminary Injunction on May 13, 2021.
14
           8. Plaintiffs shall file their opposition to Defendants’ Motion to Dismiss on May
15
              13, 2021.
16
           9. Plaintiffs shall file a 3-page Supplement to their Preliminary Injunction briefing,
17
              to address any discovery completed after their May 6, 2021, filing, on May 14,
18
              2021.
19
           10. Defendants shall file a 3-page Response to Plaintiffs’ Supplement on May 18,
20
              2021.
21   ...
22   ...
23   ...
24   ...
25   ...
26   ...




                                                  2
     Case 2:21-cv-00186-SRB Document 46 Filed 04/13/21 Page 3 of 3




 1       11. A hearing on Plaintiffs’ Motion for Preliminary Injunction and Defendants’
 2          Motion to Dismiss is set for May 27, 2021 at 10:00 a.m.               Telephonic
 3          appearances shall be allowed. To appear telephonically counsel are directed to
 4          call (866) 390-1828; Access code 9667260 five minutes prior to the hearing.
 5          Counsel are advised that speaker phones are not permitted. Counsel must advise
 6          the Court 3 days prior to the hearing if they wish to appear telephonically.

 7
 8                    Dated this 13th day of April, 2021.

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




                                              3
